Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blake Nickles on 8/23/2021.

The application has been amended as follows: 

1. (Currently Amended) A nozzle segment, comprising: 
a stator component having an airfoil that extends radially between an inner band and an outer band, the stator component defining a radial cooling channel, the airfoil comprising a leading edge portion, a trailing edge portion, a pressure side wall and a suction side wall and a plurality of film holes in fluid communication with the radial cooling channel; and 
a strut disposed within the radial cooling channel and defining an inner radial cooling passage within the radial cooling channel, the strut defining a plurality of apertures that provide for fluid communication from the inner radial cooling passage to the radial cooling channel; 
wherein the plurality of apertures are positioned and arranged along one or more portions of the strut that are only within up to a first sixty percent of a chord length so as to provide impingement cooling to an inner surface of the 
wherein the plurality of film holes provide for bore cooling of the airfoil of at least the suction side wall, wherein the plurality of film holes are positioned along the airfoil at a location only from forty percent along the chord length to up to eighty percent along the chord length, as measured along the chord line from the starting point at the leading edge portion of the airfoil; [[and]] 
wherein the plurality of film holes provide for film cooling of the trailing edge portion of the airfoil; and
wherein the trailing edge portion of the airfoil, including an interior of the trailing edge portion, is solid from a location corresponding to eighty percent of the chord length of the airfoil to the termination point at the trailing edge portion of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil.  

8. (Currently Amended) A nozzle assembly, comprising: 
a plurality of nozzle segments annularly arranged and coupled together via an outer support ring and an inner support ring, each nozzle segment comprising: 
a stator component having an airfoil that extends radially between an inner band connected to the inner support ring and an outer band connected to the outer support ring, the stator component defining a radial cooling channel, the airfoil comprising a leading edge portion, a trailing edge portion, a pressure side wall and a suction side wall and a plurality of film holes in fluid communication with the radial cooling channel; and
a strut disposed within the radial cooling channel and defining an inner radial cooling passage within the radial cooling channel, the strut defining a plurality of 
wherein the plurality of apertures are positioned and arranged along one or more portions of the strut that are only within up to a first sixty percent of a chord length the strut so as to provide impingement cooling to an inner surface of the 
wherein the plurality of film holes provide for bore cooling of the airfoil of at least [[one]] the suction side wall, wherein the plurality of film holes are positioned along the airfoil at a location only from forty percent along the chord length to up to eighty percent along the chord length, as measured along the chord line from the starting point at the leading edge portion of the airfoil; [[and]] 
wherein the plurality of film holes provide for film cooling of the trailing edge portion of the airfoil from a location corresponding to fifty percent of the chord length to eighty percent of the chord length of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil; and 
wherein the trailing edge portion of the airfoil, including an interior of the trailing edge portion, is solid from a location corresponding to eighty percent of the chord length of the airfoil to the termination point at the trailing edge portion of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil.  

15. (Currently Amended) A gas turbine, comprising: 
a compressor; 
a combustor disposed downstream from the compressor; and 

a stator component having an airfoil that extends radially between an inner band connected to the inner support ring and an outer band connected to the outer support ring, the stator component defining a radial cooling channel, the airfoil comprising a leading edge portion, a trailing edge portion, a pressure side wall and a suction side wall and a plurality of film holes in fluid communication with the radial cooling channel; and 
a strut disposed within the radial cooling channel and defining an inner radial cooling passage within the radial cooling channel, the strut defining a plurality of apertures that provide for fluid communication from the inner radial cooling passage to the radial cooling channel; 
wherein the plurality of apertures are positioned and arranged along one or more portions of the strut that are only within up to a first sixty percent of a chord length so as to provide impingement cooling to an inner surface of the 
wherein the plurality of film holes provide for bore cooling of the airfoil of at least the suction side wall, wherein the plurality of film holes are positioned along the airfoil at a location only from forty percent along the chord length to up to eighty percent along the chord length, as measured along the chord line from the starting point at the leading edge portion of the airfoil; [[and]] 
wherein the plurality of film holes provide for film cooling of the trailing edge portion of the airfoil from a location corresponding to fifty percent of the chord length to airfoil; and 
wherein the trailing edge portion of the airfoil, including an interior of the trailing edge portion, is solid from a location corresponding to eighty percent of the chord length of the airfoil to the termination point at the trailing edge portion of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil.  


Reasons for Allowance
Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Kress (US 20040208748 as referenced in OA dated 5/27/2021),Frederick (US 5207556 as referenced in OA dated 12/10/2019), Clark et al (US 20130268244 as referenced in OA dated 12/10/2019),Chang (US 20150377045 as referenced in OA dated 5/27/2021).
Kress teaches a nozzle segment of a gas turbine engine having a stator component having an airfoil with film cooling holes and a strut having impingement cooling holes.  Frederick teaches that the location of impingement cooling holes is a results-effective variable that controls cooling, Clark teaches that the location of film cooling holes is a results-effective variable that controls cooling, Chang teaches that an airfoil interior at a trailing edge being solid is a results effective variable that controls the strength of the airfoil.
Regarding claim 1, 8, and 15, the prior art of record does not disclose, teach, or suggest, in combination with the other limitations of the respective claim, a nozzle segment of a gas turbine engine having a stator component having an airfoil with film cooling holes only from 40 to up to 80 percent of a chord length of the airfoil, a strut with impingement cooling holes only from 0 to up to 60 percent of the chord length, and a trailing portion interior that is solid from 80 to 100 percent of the chord length.  Although the prior art of record teaches that the location of 
Regarding claims 3-4, 6-7, 10-11, 13-14, 17-18 and 20-23, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EDWIN KANG/Examiner, Art Unit 3741